PER CURIAM:
Albert E. Moehring appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Moehring’s claim under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 to 1692p (2012), and remanding his remaining claims to state court. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Moehring v. The Bank of New York Mellon, No. 3:13-cv-00567-MOC-DSC, 2014 WL 1091071 (W.D.N.C. Mar. 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.